Title: Thomas Jefferson to William Wirt, 12 October 1817
From: Jefferson, Thomas
To: Wirt, William


                    
                        Dear Sir
                        Monticello
Oct. 12. 17.
                    
                    I recieved, on my return to this place, your favor of Sep. 9. with a load of other letters which have occupied me till now. late as my answer is, I can give it no value from it’s matter. altho’ my aversion to the writing table has become almost insurmountable, I would yet sit down to it to aid the magazine of mr Rice, were I possessed of any thing either on paper or in memory which could be useful to him. but whatever works published by Virginians I may have ever possessed, they are all gone out of my hands to Washington. their titles indeed may be seen in the printed copy of my catalogue which I gave to the Governor & council: & as to memory it’s decline has long since commenced & keeps full pace with that of the body. it retains not much, & even that not to be trusted. I have nothing therefore to offer but regret for my inutility, and always assurances to yourself personally of my affectte esteem & respect.
                    
                        Th Jefferson
                    
                